
	
		II
		112th CONGRESS
		2d Session
		S. 2874
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on fabrics of man-made
		  fibers consisting of one or two layers of expanded polytetrafluoroethylene
		  sheeting layered between an outer knit fabric wholly of nylon and another outer
		  woven fabric containing by weight 65 percent or more of micro fiber
		  polyester.
	
	
		1.Fabrics of man-made fibers
			 consisting of one or two layers of expanded polytetrafluoroethylene sheeting
			 layered between an outer knit fabric wholly of nylon and another outer woven
			 fabric containing by weight 65 percent or more of micro fiber
			 polyester
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Fabrics of man-made fibers consisting of one or two layers of
						expanded polytetrafluoroethylene sheeting layered between an outer knit fabric
						wholly of nylon and another outer woven fabric containing by weight 65 percent
						or more of micro fiber polyester (provided for in subheading
						5903.90.25)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
